DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species D in the reply filed on 1/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 8-10, 20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/ species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-7, 12, 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 4, lines 2-3: Applicant claims, “the locking screw is secured through the first body and the second body and into a portion of the first implant component”; it is unclear, and therefore indefinite, what the scope of the claim is.  Within claim 1 the first implant component is not positively recited by the claims (the assembly is merely capable of use/ attachment with the first implant); part of the entire claimed structure).  As such, it is unclear, if Applicant intends for the claims to include the assembly OR the assembly and the first implant.  Claim(s) 5-7, which depend from claim 4, inherit all the problems associated with claim 4.
Within claim 7, lines 3-4: Applicant claims, “one of the at least one indentations”; it is unclear, and therefore indefinite, what number of indentations is required.  Claim 6 merely requires one indentation (at least one); however, claim 6 depends from claim 2 which requires at least two indentations.  As such, it is unclear if claim 6 should include two or more indentations OR if it should depend from claim 1.
Within claim 12, line 2: Applicant claims, “each of the at least one indentations”; it is unclear, and therefore indefinite, whether there are indentations or annular grooves.  Claim 12 depends from claim 11 which redefines the indentation(s) as annular groove(s); as such, it is unclear if claim 12 should depend from claim 1 OR if “the at least one indentations” within claim 12 should be replaced with annular grooves.
Claim 18 recites the limitation "the proximal neck" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 19, which depend from claim 18, inherit all the problems associated with claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Reale (4135517).
With respect to claim 1:
Reale discloses an assembly (in combination bearing insert 20 and trial head 30), as can be seen in figs. 1-2, for attachment to a first implant component (femoral stem prosthesis 10) (column 2, line 63-column 3, line 20), the assembly (in combination bearing insert 20 and trial head 30) having a size and shape of a second implant component (final prosthesis assembly) to be implanted together with the first implant component (femoral stem prosthesis 10) (column 2, lines 28-47), comprising:
A first body (bearing insert 20) including a plug (flexible arms 21) having a projection (annular ring segment 25) (column 3, line 21-column 4, line 13); and
A second body (trial head 30) including a recess (cavity 33) having an internal surface, the internal surface defining at least one indentation (annular groove 35) (column 4, line 14-34);
Wherein in a temporary configuration, as can be seen in fig. 2, when the plug (flexible arms 21) is disposed within the recess (cavity 33) and the projection (annular ring segment 25) is disposed at least partially within one of the at least one indentations (annular groove 35), the first and second bodies (bearing insert 20 and trial head 30) are irremovably connected (rigidly locked together) such that the first and second bodies (bearing insert 20 and trial head 30) are prevented from separating (column 4, lines 35-49).
With respect to claim 11:
.
Claim(s) 1, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2009/0048682 A1).
With respect to claim 1:
Choi et al. discloses an assembly (in combination adapter 48 and trail neck 74) for attachment to a first implant component (stem 20) (paragraph [0034]), the assembly (in combination adapter 48 and trail neck 74) having a size and shape of a second implant (neck 84) component to be implanted together with the first implant component (stem 20) (paragraphs [0033-0034]), comprising:
A first body (trail neck 74), as can be seen in fig. 10, including a plug (distal end 76) having a projection (the slight rounding at the end, as seen in fig. 10, which will have the approximate shape of and fit snuggly in the recess 44 which features a notch 60 of the adapter 48) (paragraph [0032]); and
A second body (adapter 48), as can be seen in figs. 5-8, including a recess (recess 44) having an internal surface (wall 54), the internal surface (wall 54) defining at least one indentation (notch 60) (paragraph [0030]);
Wherein in a temporary configuration, when the plug (distal end 76) is disposed within the recess (recess 44) and the projection (the slight rounding at the end, as seen in fig. 10, which will have the approximate shape of and fit snuggly in the recess 44 which features a notch 60 of the adapter 48) is disposed at least partially within one of the at least one indentations (notch 60), the first and second bodies (trail neck 74 and adaptor 48) are irremovably connected such that the first and second bodies (trail neck 74 and adaptor 48) are prevented from separating (the notch 60 and the inter-mating slight rounding at the end, as seen in fig. 10, which will have the approximate shape of and fit snuggly in the recess 44 which features a notch 60 of the adapter 48 will prevent separation) (paragraph [0032]).
With respect to claim(s) 15-16:

The first body (trail neck 74) defines a femoral neck (proximal end 78 with morse taper) of the cone body (paragraph [0032]), and the second body (adapter 48) defines a truck (generally rectangular shape similar to recess 28) of the cone body (paragraph [0030]).
Claim(s) 1-3, 11, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by FRITZSCHE (DE 102008030260 A1 and machine translation thereof).
With respect to claim 1:
FRITZSCHE discloses an assembly (in combination first trial implant 12 and second trial implant 14), as can be seen in figs. 3-5, for attachment to a first implant component (neck part of final joint shaft) (machine translation paragraphs [0045, 0050]), the assembly (in combination first trial implant 12 and second trial implant 14) having a size and shape of a second implant component (the final implant parts) to be implanted together with the first implant component (neck part of final joint shaft) (machine translation paragraphs [0045, 0050]), comprising:
A first body (second trial implant 14) including a plug (neck part 40) having a projection (spring 64) (machine translation paragraphs [0077-0081]); and
A second body (first trial implant 12) including a recess having an internal surface, the internal surface defining at least one indentation (annular grooves 62) (machine translation paragraphs [0077-0081]);
Wherein in a temporary configuration, when the plug (neck part 40) is disposed within the recess and the projection (spring 64) is disposed at least partially within one of the at least one indentations (annular grooves 62), the first and second bodies (the first and second trial implants 12, 14) 
With respect to claim(s) 2, 14:
The first and second bodies (the first and second trial implants 12, 14) are connectable along an axis (longitudinal axis 28) and the at least one indentation (annular grooves 62) includes two or more evenly spaced indentations (5 annular grooves 62), and wherein the first and second bodies (the first and second trial implants 12, 14) permit translational relative movement therebetween along the axis (longitudinal axis 28) to locate the projection (spring 64) at least partially within different indentations of the two or more indentations (annular grooves 62) without disconnecting the first body (second trial implant 14) from the second body (first trial implant 12) (machine translation paragraphs [0077-0081]).
With respect to claim 3:
In a fixed configuration (when the first and second trial implants 12, 14, as can be seen in figs. 4-5, are secured together) the first and second bodies (the first and second trial implants 12, 14) are prevented from separating while relative movement is not permitted (due to the shape of the annular bead section 64 and annular groove sections 62) between the first and second bodies (the first and second trial implants 12, 14) (machine translation paragraph [0081]).
With respect to claim 11:
Each indentation (annular grooves 62) of the at least one indentation (annular grooves 62) is an annular groove, as can be seen in fig. 3.
With respect to claim 13: 
The first body (second trial implant 14) includes a second projection (Examiner is merely subdividing the spring 64 into two sections and is considering each section a projection), and wherein in the temporary configuration, both the projections are disposed at least partially within one of the at least one annular grooves (annular grooves 62) (machine translation paragraphs [0077-0081]).

The first and second bodies (the first and second trial implants 12, 14) correspond to a cone body (note: “cone body” is not defined by Applicant nor is it a well know term within the art, as such Examiner is considering the first and second trial implants 12, 14 to be a “cone body” as defined by the claims) of a femoral hip assembly as the second implant component.  
The first body (second trial implant 14) defines a femoral neck (neck part 40) of the cone body, and the second body (first trial implant 12) defines a truck of the cone body.
Allowable Subject Matter
Claim(s) 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 4-7, 12, 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA S PRESTON/               Examiner, Art Unit 3774